Citation Nr: 0001456	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-16 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim on 
appeal.  The veteran, who had active service from September 
1975 to December 1977, appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 



FINDING OF FACT

The veteran is not shown by competent medical evidence to 
have an acquired psychiatric disorder.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  See 38 U.S.C.A. § 1131 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1999).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grieves v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Service medical records noted that the veteran sought 
psychiatric treatment for complaints of nervousness and 
"general life situations."  The impression was immature 
personality disorder.  The veteran's separation examination 
report did not indicate whether a psychiatric disorder was 
present or not, as both the "normal" and "abnormal" boxes 
were unmarked.  

In statements submitted in August and September 1998, the 
veteran indicated that he had suffered from a number of 
physical assaults in service, resulting in an unspecified 
disability.  He indicated further that the disability was 
responsible for his divorce, and that he has unable "to work 
a normal job since military service."  In August and October 
1998, the veteran's ex-spouse stated that the veteran had 
"endured a variety of assaults, some if which were physical, 
from his drill instructor," and that the drill instructor 
had subsequently been relieved of his duties because of his 
assaultive behavior.  She stated that the veteran suffered 
from a steadily worsening disability that prevented him from 
holding a regular job.  

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not met any of the 
elements of a well-grounded claim.  Service medical records 
do not indicate the presence of an acquired psychiatric 
disorder in service.  The Board notes that personality 
disorders, such as immature personality disorder noted in 
service, are not disabilities for VA benefit purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9 (1999).  

In addition, the veteran has not presented any competent 
evidence of a current disorder.  The only evidence presented 
by the veteran that tends to show the presence of a current 
disorder are his own statements, and those of his ex-wife.  
However, as laypersons, they are not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis of a 
current condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Given the foregoing, a plausible claim for 
service connection for an acquired psychiatric disorder has 
not been presented.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Consequently, such claim is not well grounded and 
must, therefore, be denied.  38 U.S.C.A. § 5107(a).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for service connection for the 
claimed disability.  Id.





ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for an acquired psychiatric disorder is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

